Citation Nr: 0703533	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-21 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:   Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
bilateral hearing loss and tinnitus.

FINDINGS OF FACT

1.  Bilateral hearing loss for VA purposes was not exhibited 
in service.

2.  There is no evidence of a compensable sensorineural 
hearing loss within one year after discharge from service, 
and the preponderance of the evidence is against a finding 
that the veteran's hearing loss is related to active service.

3.  The record does not contain competent objective evidence 
showing a current diagnosis of tinnitus that is related to 
service.

CONCLUSIONS OF LAW

1. Bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may sensorineural hearing 
loss be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2006).

2. Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter in March 2004.  The 
originating agency specifically informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was 
specifically asked to submit any evidence in his possession 
that pertains to his claim.  Therefore, the Board finds that 
he was provided with the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains VA outpatient 
treatment records from March 2004 to June 2004, VA 
consultation note dated November 2003, the veteran's DD214, 
Form 22 National Guard Bureau, lay statements from the 
veteran, copies of photographs labeled the 196th Regimental 
Combat Team, and a private September 2003 audiogram and 
report.  The Board finds that VA has satisfied its duty to 
notify and assist.  All obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence and is satisfied that VA has complied 
with its duty to assist the veteran in the development of the 
facts pertinent to this claim.

In light of the Board's denial of the veteran's service 
connection claims, no disability ratings or effective dates 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Service Connection

Service connection requires a current disability and evidence 
that such disability resulted from disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, (West 
2002); 38 C.F.R. § 3.303 (2006).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  There must be medical evidence of 
a current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2006).

The veteran's service medical records are not on file and 
according to the record, were apparently destroyed in a 1973 
fire at the National Personnel Records Center (NPRC) in St. 
Louis, Missouri.  The Court has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9  Vet. 
App. 46 (1996).

In his February 2004 claim, the veteran stated that as an 
infantryman, he was in a machine gun squad and as a result, 
was subject to loud noise from various weapons.  In addition, 
the veteran submitted copies of photographs of his unit when 
he was stationed in Anchorage, Alaska.  The photographs 
depict members of the veteran's unit with various weapons as 
representative of the weapons the veteran stated he used.

In further support of his claim, the veteran submitted a 
September 2003 private audiogram and report.  According to 
the report, the veteran has sensorineural hearing loss.  In 
the report, the veteran's doctor noted the veteran's history 
of noise exposure during and post-service and stated that the 
veteran's "mid to high frequency sensorineural hearing 
loss" is the result of "age, noise exposure, and possibly 
even some hereditary factors."

The veteran asserts that he is entitled to service connection 
for bilateral hearing loss disability, which he attributes to 
military noise exposure from the weapons he fired in service.  
VA regulations state the requirements for hearing loss 
disability.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a veteran's period of active 
military service in order for service connection to be 
granted.  The Court has held that 38 C.F.R § 3.385 does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. § 1110; C.F.R. §§ 
3.303, 3.304 (2006); Hensley, 5 Vet. App. at 159-60.  If 
medical evidence sufficiently demonstrates a medical 
relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service and the 
requirements of 38 U.S.C.A. § 1110 are satisfied.  Hensley, 5 
Vet. App. at 160.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues which involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, requires competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Although the veteran indicated that he was in a machine gun 
squad, his DD214 indicates that his occupation was field 
clerk in the infantry.  The DD214 confirms that the veteran 
was stationed overseas, and the veteran has indicated that he 
was in Alaska.

Based on his submissions to the VA, the veteran did not 
report or seek treatment for hearing loss until September 
2003, 50 years after discharge.  The veteran provided no 
medical history to the VA, in response to the VA's efforts to 
reconstruct his medical records, other than noting his 
September 2003 treatment for hearing loss.
  
Accordingly, there is no evidence, medical or lay, 
illustrating chronicity or symptomatology of the veteran's 
hearing loss during the 50 years post-service.  In addition, 
as sensorineural bilateral hearing loss was not diagnosed 
within one year after service, the statutory presumption 
contained in 38 C.F.R. §§ 3.307 and 3.309 is not for 
application.



While the veteran's doctor noted a diagnosis of hearing loss, 
his September 2003 report failed to find a nexus between the 
veteran's hearing loss and service.  He noted several 
theories of possible causation but did not relate the 
veteran's hearing loss to noise exposure in service.  The 
only evidence of a nexus is the veteran's own assertion 
linking his hearing loss to service.  

The Board finds that the preponderance of the evidence is 
against a finding that the veteran's current hearing loss is 
related to active service.  Given the totality of 
circumstances, the veteran's claim that he was exposed to 
loud noises in service is not sufficient to support his claim 
for service connection.

As to the veteran's claim of entitlement to service 
connection for tinnitus, the Board concludes that the veteran 
does not have a current diagnosis of tinnitus based upon the 
record.  Tinnitus is not diagnosed, or even mentioned, in VA 
medical records or the September 2003 private medical 
records.  

The Board notes the veteran's contention that tinnitus, like 
his hearing loss, was a result of service.  While the veteran 
is qualified to make observations regarding exposure to 
acoustic trauma and describe any symptoms he experienced, he 
is not authorized to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board notes that the veteran has not been afforded VA 
examinations and medical opinions in connection with his 
service connection claims for hearing loss and tinnitus.  
Pursuant to the VCAA, a medical opinion should be obtained if 
the evidence shows the presence of a current disability, and 
indicates the disability may be associated with service.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2006); 
see Charles v. Principi, 16 Vet. App. 370 (2002).

The Board declines to obtain a medical nexus opinion with 
respect to the service connection claims for hearing loss and 
tinnitus because but for the veteran's assertion, there is no 
evidence of pertinent disability for the 50 years following 
service.  Although the veteran has a diagnosis of hearing 
loss, there is no true indication that such disability is 
associated with service.  The same would be true for tinnitus 
had the veteran received a diagnosis for the alleged 
disability.  Given that there is no competent evidence of 
hearing loss until 2003 and no competent objective evidence 
regarding tinnitus as of this date, any opinion relating 
current hearing loss and tinnitus to service would certainly 
be speculative.  Service connection may not be based on a 
resort to pure speculation or even remote possibility. See 38 
C.F.R. § 3.102 (2006). 


After consideration of all the evidence of record, the Board 
finds that the preponderance of evidence is against the 
claim.  Because the preponderance of evidence is against the 
claim, the benefit-of-the-doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Service connection for 
bilateral hearing loss and tinnitus is therefore denied.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
THOMAS DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


